PER CURIAM.
The Florida Bar has petitioned the Court to amend Article III, Section 5, of the Integration Rule of The Florida Bar, 32 F.S.A., concerning the procedural aspects of nominating and electing members of the Board of Governors.
Article XIII, of the Integration Rule of The Florida Bar, requires publication of notice of the filing of the petition in an issue of The Florida Bar Journal not less than twenty days prior to the hearing. Due to a delay in the publication of the November 1973 issue sufficient notice was not given prior to the time the matter was set for oral argument. Oral argument was then dispensed with by agreement of The Florida Bar, and a sufficient time has elapsed so that objections to the adoption of the rule may be filed.
Having considered the objections, the Court is of the opinion that the petition of The Florida Bar should be granted. Article III, Section 5, Integration Rule of The Florida Bar, is amended so that the same shall read as follows:
“5. The members of the Board of Governors from each judicial circuit shall be nominated and elected by the active members of The Florida Bar residing in such judicial circuit. Each elected member shall hold office for two years and until his successor is elected and qualified. Elections shall be held each year beginning in 1974. The Board of Governors shall, through by-law adopted pursuant to this section, provide for staggered terms with approximately one-half of the circuit representatives being elected each year. The Board of Governors may provide for interim one-year terms for circuit representatives to institute the establishment of staggered terms. The By-Laws shall provide for all nominations and elections of members of the Board of Governors. Newly elected members shall take office at the conclusion of the annual meeting of The Florida Bar following election to office. Any vacancy on the Board of Governors arising in the office of representative from a judicial circuit shall be filled by vote of the remaining members of the Board for the unexpired term from the active members of The Florida Bar residing in such judicial circuit.”
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.